               Case 2:20-cr-00035-JFW Document 15 Filedhttp://156.131.20.22
                                                         03/09/20 Page        1 of 5 Page ID #:75
                                                                           ]/cacd/CrimIntakeCal.NSF/1222c8c990b 1f46




                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                 ~   Western Division
                                                                        Plaintiff; ~
                                           vs.                                     ~   Case Number: 2:20-CR-00035-JFW-1        indictment
                                                                                   ~   Initial App. Date: 03/09/2020           Custody
         Mitchell Englander                                                        i   Initial App. Time: 2:00 PM




                                                                      Defendant. ~     Date Filed: Ol/16/2020
                                                                                 ~     Violation: 18:1001 a 1 18:1001 a 2
                                                                                 ~     18:1512(b)(3)              ~             ~,~ _J~ /~
                                                                                 ~     CourtSmart/ Reporter:                         7~-EJ

                PROCEEDINGS HELD BEFORE UNITED STATES                              ~                      CALENDAR/PROCEEDINGS SHEET
                    MAGISTRATE JUDGE: Patrick J. Walsh                             ~                       LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                   Martinez,Isabel                                        ^       /_~~                          None
                                                                                           I
                                                                                           CJ     (.~
                                      Deputy Clerk                            Assista     S. Attorney                      Interpreter/Language
               O ~I TIAL APPEARANCE NOT HELD -CONTINUED
              ,   Defendant informed of chazge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                      preliminary hearing OR `C' ~moval hearing /Rule 20.
                  Defendant states true name ~s as charged D is
               D Court ORDERS the caption of the IndictmentlInformation be changed to reflect defendants different true name. Counsel aze
                  directed to file all future documents reflecting the true name as stated on the record.
               O~ Defendant advised of consequences of false statement in financial affidavit. D Financial Affidavit ordered SEALED.
               f~Attomey: Janet Levine, Retained D Appointed O Prev. Appointed O Poss. Contribution (see separate order)
                   O Special appearance by:
               D Governments request for detention is: D GRANTED D DENIED r] WITHDRAWN D CONTINUED
               D efendant is ordered:           e ane t}3( Detained C7 Temporarily Detained (see sepazate order).
                  BAIL FIXED AT $ ~~~ ~v                                  (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
               D Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: L7 GRANTED Cl DENIED
               D Preliminary Hearing waived.
               O Class B Misdemeanor ❑Defendant is advised of maximum penalties
               D This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
                  the setting of all further proceedings.
               D PO/PSA WARRANT !J Counsel are directed to contact the clerk for
                  District Judge                                                              for the setting offurther proceedings.
               O Preliminary Hearing set for                                     at 4:30 PM
               O PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
               O Governments motion to dismiss case/defendant                                                   only: C7 GRANTED C~ DENIED
               O Defendant's motion to dismiss for lack of probable cause: D GRANTED ~ DENIED
               O Defendant executed Waiver of Rights. O Process received.
               C7 Court ORDERS defendant Held to Answer to                                     District of
                   O Bond to transfer, if bail is posted. Defendant to report on or before
                   O Warrant of removal and final commihnent to issue. Date issued:                                  By CRD:
                   D Warrant of removal and final commihnent are ordered stayed until
              O Case continued to (Date)                                           (Time)                                   AM / PM
                  Ty of Hearing:                                     Before Judge                                         /Duty Magistrate Judge.
                  ~ oceedings will be held in the O Duty Courtroom                                 C7 Judge's Courtroom
              ~ Defendant committed to the custody of the U.S. Marshal O Summons: Defendant ordered to report to USM for processing.
                  Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
              O AJa~tract of Order to Return f            t to Co rt Next Court Day(M-20)issu~. Oxiginal~rwa ed to USM. ~~~
              ft~EI~AS          RDE        O:                '                    ~  L(J                 ~~ r
              ~PTer:                                                                                     I ~~
                                  D PSA ~ ~                                  O FINAN IAL                           ~ READY
                                                                                                                        Deputy Clerk Initials
                                                                                                                                          :
                                                                                                                                          ~
          M-5 (10/13)                             CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                      Page 1 of 1




1 of 1                                                                                                                                       3/9/2020, 12:03 PM
                 Case 2:20-cr-00035-JFW Document 15 Filed 03/09/20 Page 2 of 5 Page ID #:76


                   i.TNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v.                  ( C                                 ~G        JCase No.
                                                        Defendant        Material Wit      s

   Violation of Title and Section:          ~   ~. f ba)~a J            ~ ,~     O: ~ ~ ~ ~Q + ~2/
                                            Summons       ~ Out of District ~ UNDER SEAL ~ Modified Date:

   Check ~o one ofthefive numbered boxes below (unless one $ond is to be replaced by another):
   1,     Person Recognizance Signature On y         (c).Q Affidavit ofSurety With Justification                    Release
   2. ~ Unsecured Appearance Bond                           (Form CR-3) Signed by:                                               ~~~

              ~                                                                                                       ~ Release to Pretrial ONLY
   3.          ppearance      nd                                                                                      ~ Re e to Probation ONLY
              ~~~,oG0                                                                                                    orthwith Release
      (a).~ Cash Deposit(Amount or 96)(Form CR-7)
                                                                           With Full Deeding ofProperty:

      (b).           davit ofSurety Without
                 Justification (Form Cx-4) Signed by:
                                                                                                                      ~ All Conditions of Bond
               I , },                                                                                                  (Exce tClearing-Warrants
                                                                                                                        Con~tion) Must be Met
               ~~~                                                                                                      and Posted by:



                                                                                                                          Third-Party Custody
                                                            4. ❑Collateral Bond in the Amount of(Cash                     Affi avit(Form CR-31)
                                                                  or Negotiable Securities):
                                                                    $                                                      a        by Co
                                                            5. ❑Corporate Surety Bond in the Amount of:             ~         ~        'fir
                                                                  $                                                 (Judge /Clerk's Initials)


                                                         PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C.§ 3142(g)(4).
          The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
  ~ The Nebbia hearing is set for                                          at              ❑ a.m. ❑ p.m.

                                                    ADDITIONAL CONDITIONS OF RELEASE
Ina       tion to the GE~RAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
    Submit to: LS~trial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                  (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

    Surrender all passports and travel documents to Supervising Agency no later than                                              ,siBn a Declaration
      re Passport and Other Tr~v„el Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
      o     is case.               ~~ ~ ~                           f
    Travel is restricted to                             <~~~~~                                      unless prior permission is granted by Supervising
           envy to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agenry.
    Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising               ncy.
                                                                                        efendant's Initials.,                  te: 3     ~~~~1
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FOR                                    PAGE I OF 4
             Case 2:20-cr-00035-JFW Document 15 Filed 03/09/20 Page 3 of 5 Page ID #:77
  Case Name: United States of America v.                ~      ~ ~                                  Case No. ~~ ~~ ~ 3S~F1.(J
                                                   Defendant       ~ Material Witness
       Avoid all contact, direcfly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution,~ including but not limited to
                                                             0except
         void all contact, directly or indirectly(including by any electronic means), with any known codefendants except in the presence
       ofyounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

  ~Do not possess any firearms, ammunition, destructive devices,or other dangerous weapons. [D~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not use or possess any identificarion, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
       permission from the Court,except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
       S    rvising Agency.
       Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
 ~o not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally,except as
       prescribed by a medical doctor.
       Submit to: ~drug and/or Q alcohol tesring. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       oftreatment based upon your ability to pay as determined by Supervising Agenry.          Release to PSA only Q Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agenry.
       Participate in the Location Monitoring Program and abide by all ofthe requirements ofthe program, under the direction of Supervising
       Agenry, which Qwill or         will not include a location monitoring bracelet. You must pay all or part of the costs ofthe program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                 ❑ a.m. ❑ p.m. to                         a.m. ❑ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                .defendant's Initials:                D~-3          T ZO
CR-1                                     CENTRAL DISTRICT OF                    ASE ORDER AND BOND FORM                            PAGE 2 OF 4
           Case 2:20-cr-00035-JFW Document 15 Filed 03/09/20 Page 4 of 5 Page ID #:78
   Case Name: United States of America v.              ~~~/~               ~              mil,~C~No.(~~ ~~~~~'~/
                                                    Defendant     ~ Material Witness

         You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                   > all of which must be preapproved by Supervising Agency;
         Release to PSA only ~ Release to USPO only
       You are placed in the third-party custody(Form CR-31)of
       Clear outstanding0 warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                      days
       of release from custody.
       Do not possess or have access to,in the home,the workplace,or any other location,any device that offers Internet access except
       as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
       and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
      Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
       the age of 18 except in the presence of a parent or legal guardian of the minor.
      Do not loiter or be found within 100 feet of any schoolyard, park, playground,arcade, or other place primarily used by children
       under the age of 18.
      Do not be employed by, affiliated with, own,control,or otherwise participate directly or indirectly in the operation of any daycare
       facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
      Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
       of your person and/or property,including computer hardware and software, by Supervising Agenry in conjunction with the U.S.
       Marshal.
      Other conditions:




                                             GENERAL CONDITIONS OF RELEASE
I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case maybe transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

I will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.

I will not intimidate any witness, juror, or officer of the court or obstruct the criminal invesrigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C.§ 14135a.
               Case 2:20-cr-00035-JFW Document 15 Filed 03/09/20 Page 5 of 5 Page ID #:79
        Case Name: United States of America v.                  ~ ~j~l,~            ~                      'Case No.              ~v
                                                           Defendant       ~ Material Witness


                                        ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

       As a condition of my release on this bond,pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
       and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
       all conditions ofrelease imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

       Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
       continue in full force and effect until such time as duly exonerated.

       I understand that violation of any ofthe general and/or additional conditions of release of this bond may result in a revocation of
       release, an order of detention,and a new prosecution for an additional offense which could result in a term of imprisonment and/or
       fine.

       I further understand that if I fail to obey and perform any of the general and/or additional conditions of release ofthis bond,this bond
       maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
       Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
       judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
       United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
       forfeited.




                         ~Z
       Date                                    Signature o Defendant/Material Witness                          Telephone Number




       City and State(DO NOTINCLUDE ZIP CODE)



           Check ifinterpreter is used: I have interpreted into the                                                     language this entire form
           and have been told by the defendant that he or she understands all of it.



       Interpreter's Signature                                                                             Date



       Approved:                                                ~,                                              ~~1~           Z~ Z~
                                 United States Distric     ge /Magistrate Judge                            Date

       Ifcash deposited: Receipt #                                     for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                        efendant's Initials:
CR-1                                                     DISTRICT OF           VIA RELEASE ORDER AND BOND FO                                40F4
